USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 1 of 59


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION AT LAFAYETTE

NICOLE BALTES, JEANNE FRANKS,                )
ABBY HARE, BREANNE PAULIK,                   )
TALAINA PINKERTON,                           )
DARCY SLADE, DANIELLE SNYDER,                )
and CARRIE ZOOK,                             )
                                             )
               Plaintiffs,                   )
                                             )       Case No. 4:20-cv-67 JVB-JPK
       v.                                    )
                                             )
WHITE COUNTY, WHITE COUNTY                   )
SHERIFF'S DEPARTMENT,                        )
BILL BROOKS, DAVID ROTH,                     )
EVAN MORROW, RYAN GLOVER,                    )
PATRICK SHAFER and                           )
MARK HELMS,                                  )
                                             )
               Defendants.                   )

    ANSWER AND AFFIRMATIVE DEFENSES (DEFENDANTS WHITE COUNTY,
              WHITE COUNTY SHERIFF’S DEPT., BROOKS,
                  ROTH, MORROW, GLOVER, HELMS)

       Come now the defendants, White County, White County Sheriff’s Department, Bill

Brooks, David Roth, Evan Morrow, Ryan Glover and Mark Helms, and for their answer and

affirmative defenses to the complaint state as follows:

                                       INTRODUCTION

       1.      On January 4, 2019, teachers arrived at Meadowlawn Elementary School

anticipating a professional development day. Most brought pens and paper, expecting to take notes.

Instead, they were repeatedly attacked by law enforcement officers without explanation or

warning. As part of what was ostensibly an active-shooter training, the teachers were struck by

high-velocity plastic bullets and subjected to verbal threats, expletives, and screaming. The

teachers displayed obvious signs of anguish and physical pain, but were humiliated to find the law
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 2 of 59


enforcement officers joking and laughing at them. The terrifying and inexplicable experience left

the teachers with lasting physical and emotional injuries.

       ANSWER: Defendants admit teachers were at Meadowlawn Elementary School on
January 4, 2019 for ALICE training. Remaining allegations contained in paragraph 1 are denied.


        2.         This action seeks to vindicate Plaintiffs’ rights under the U.S. Constitution and the

common law of the State of Indiana. Defendants’ violation of those rights has caused Plaintiffs

lasting harm, for which compensation is now sought.

        ANSWER:           Defendants deny the allegations contained in paragraph 2.

                                                PARTIES

        3.         Plaintiff Nicole Baltes taught kindergarten at Meadowlawn Elementary School in

White County, Indiana. Ms. Baltes held this position during the time of the events described in this

Complaint, up until the end of the 2019-2020 school year, when she left to teach in a different

school district.

         ANSWER: Defendants have no knowledge sufficient to form a belief as to the truth of
the allegations contained in paragraph 3 and neither admit nor deny the allegations but demand
strict proof thereof.


        4.         Plaintiff Jeanne Franks taught first grade at Meadowlawn during the time of the

events described in this Complaint, up until the end of the 2018-2019 school year when

Defendants’ actions, described herein, were a substantial factor in her decision to retire several

years earlier than planned.

        ANSWER: Defendants deny the ALICE training was a substantial factor in plaintiff
Franks’s decision to retire early. As to remaining allegations defendants have no knowledge
sufficient to form a belief as to those allegations and demand strict proof thereof.




                                                     2
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 3 of 59


        5.      Plaintiff Abby Hare taught fourth grade at Meadowlawn during the time of the

events described in this Complaint, up until the end of the 2018-2019 school year when

Defendants’ actions, described herein, caused her to resign.

        ANSWER: Defendants deny ALICE training caused plaintiff Hare to resign. As to
remaining allegations contained in paragraph 5 defendants have no knowledge sufficient to form
a belief as to the truth of those allegations and demand strict proof thereof.


        6.      Plaintiff Darcy Slade taught in a self-contained classroom at Meadowlawn that

serves students of various ages who have been identified as demonstrating behavioral challenges.

Ms. Slade held this position during the time of the events described in this Complaint, up until the

end of the 2018-2019 school year. Defendants’ actions, described herein, caused Ms. Slade to

decide to leave Meadowlawn. Before Ms. Slade took action on her decision, however, the school

district re-organized its staff and she was transferred to another school as a result of the re-

organization.

       ANSWER: Defendants deny ALICE training caused plaintiff Slade to decide to leave
Meadowlawn Elementary School. As to remaining allegations contained in paragraph 6
defendants have no knowledge sufficient to form a belief as to the truth of those allegations and
demand strict proof thereof.

        7.      Plaintiff Breanne Paulik taught fifth grade at Meadowlawn during the time of the

events described in this Complaint, up until the end of the 2019-2020 school year, when she left

to teach in a different school district.

         ANSWER: Defendants have no knowledge sufficient to form a belief as to the truth of
the allegations contained in paragraph 7 and neither admit nor deny the allegations but demand
strict proof thereof.


        8.      Plaintiff Talaina Pinkerton taught first grade at Meadowlawn during the time of the

events described in this Complaint, up until the end of the 2019-2020 school year, when she left

to teach in a different school district.


                                                 3
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 4 of 59


         ANSWER: Defendants have no knowledge sufficient to form a belief as to the truth of
the allegations contained in paragraph 8 and neither admit nor deny the allegations but demand
strict proof thereof.

       9.      Plaintiff Danielle Snyder currently teaches fifth grade at Meadowlawn. Ms. Snyder

held this position during the time of the events described in this Complaint.

         ANSWER: Defendants have no knowledge sufficient to form a belief as to the truth of
the allegations contained in paragraph 9 and neither admit nor deny the allegations but demand
strict proof thereof.


       10.     Plaintiff Carrie Zook currently teaches fifth grade at Meadowlawn. Ms. Zook held

this position during the time of the events described in this Complaint.

         ANSWER: Defendants have no knowledge sufficient to form a belief as to the truth of
the allegations contained in paragraph 10 and neither admit nor deny the allegations but demand
strict proof thereof.


       11.     Defendant White County is a municipal corporation under the laws of the State of

Indiana. Ind. Code § 36–1–2–23. The County’s place of business is 110 North Main Street,

Monticello, Indiana 47960. At all relevant times, Defendant White County was acting under the

color of state law.

        ANSWER: Defendant denies White County is a municipal corporation but admits it is
a civil division of the state of Indiana with administrative offices in Monticello. Remaining
allegations contained in paragraph 11 are denied.

       12.     Defendant White County Sheriff’s Department (“WCSD”) is a law enforcement

agency located within White County, Indiana. The Department’s place of business is 915 West

Hanawalt Road, Monticello, Indiana 47690. At all relevant times, Defendant WCSD was acting

under the color of state law.

      ANSWER: Defendants admit the White County Sheriff’s Department is an agency of
the White County Sheriff located in White County, and that the sheriff’s department is located at
915 W. Hanawalt Road in Monticello. Defendants deny the sheriff’s department is a suable entity.
Remaining allegations contained in paragraph 12 are denied.


                                                 4
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 5 of 59




        13.      Defendant White County and/or Defendant WCSD1 employ all officials, officers,

and members of the WCSD, including the individual defendants named in this Complaint. White

County and/or the WCSD are responsible for the supervision, training, official policies, customs,

and practices of all WCSD employees.

      ANSWER: Defendants admit the White County Sheriff employs defendants Roth,
Morrow, Glover and Helms as deputies and that defendant Brooks is the duly elected Sheriff of
White County. Defendants admit the White County Sheriff possesses all duties imposed by law.
Remaining allegations and characterizations contained in paragraph 13 are denied.

        14.      Defendant Bill Brooks, named in his individual and official capacity, is now and

was on January 4, 2019 the Sheriff of White County, Indiana. As such, he operates as a final

policymaker for Defendant White County and/or Defendant WCSD. In that capacity, he

establishes policies, procedures, customs and practices regarding the conduct of the law

enforcement officers named below. Defendant Brooks is responsible for the training and

supervision of all employees employed in the WCSD. At all relevant times, Defendant Brooks was

acting under the color of state law.

        ANSWER: Defendants admit Bill Brooks is and was on January 4, 2019 the Sheriff of
White County, and admit all duties imposed by law. Defendants admit Sheriff Brooks is the final
policymaker for the Sheriff of White County under Indiana law. Remaining allegations contained
in paragraph 14 are denied.

        15.      Defendant Patrick Shafer, named in his individual and official capacity, is Brooks’

predecessor as Sheriff of White County. Defendant Shafer held the position of Sheriff until January

1, 2019, when he retired. When Sheriff of White County, Defendant Shafer operated as a final

policymaker for Defendant White County and/or Defendant WCSD. In that capacity, he


1
  Both White County and WCSD are named as municipal defendants here because the decisional law of this state is
in conflict. Courts have reached opposite conclusions as to whether federal Section 1983 claims and supplemental
state law claims are properly pled against a county or a sheriff’s department. See Hamman v. Starke County, No. 3:18-
CV-952-PPS-MGG, 2019 WL 1438294, at *2 (N.D. Ind. April 1, 2019) (discussing conflicting cases).

                                                         5
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 6 of 59


established policies, procedures, customs and practices regarding the conduct of the law

enforcement officers named below. When Sheriff of White County, Defendant Shafer was

responsible for the training and supervision of all employees employed in the WCSD. At all

relevant times, Defendant Shafer was acting under the color of state law.

       ANSWER: Defendants admit Patrick Shafer was the Sheriff of White County until
December 31, 2018 and that Sheriff Shafer preceded Sheriff Brooks in office as the Sheriff of
White County. Defendants further admit all duties imposed by law. Remaining allegations and
characterizations contained in paragraph 15 are denied.

       16.     Defendant David Roth was at all relevant times employed by White County and/or

the WCSD as the Chief Sheriff’s Deputy.

       ANSWER: Defendants admit chief deputy Roth became chief deputy on January 1,
2019. Defendants deny chief deputy Roth is or was employed by White County but admit he is a
merit deputy employed by the White County Sheriff. Remaining allegations contained in
paragraph 16 are denied.


       17.     Defendant Evan Morrow was at all relevant times employed by White County

and/or the WCSD as a Deputy Sheriff.

      ANSWER: Defendants admit deputy Morrow is and was a merit deputy with the White
County Sheriff. Remaining allegations are denied.

       18.     Defendant Ryan Glover was at all relevant times employed by White County and/or

the WCSD as a Community Service Officer.

      ANSWER: Defendants admit deputy Glover is and was a special deputy with the White
County Sheriff. Remaining allegations are contained in paragraph 18 are denied.


       19.     Defendant Mark Helms was at all relevant times employed by White County and/or

the WCSD as a Deputy Sheriff. During this time, Defendant Helms was assigned to Meadowlawn

as its School Resource Officer.

      ANSWER: Defendants admit deputy Helms is and was a merit deputy employed by the
White County Sheriff. Defendants deny deputy Helms was assigned to Meadowlawn Elementary


                                                6
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 7 of 59


School as a school resource officer but admit he served the school corporation in that capacity, at
school corporation expense. Remaining allegations and characterizations contained in paragraph
19 are denied.

       20.     Defendants Roth, Morrow, Glover, and Helms are employees of White County

and/or the WCSD and named in their individual and official capacities. At all relevant times

Defendants Roth, Morrow, Glover, and Helms were acting under the color of state law and

pursuant to an official policy of White County and/or the WCSD.

        ANSWER: Defendants admit deputies Roth, Morrow and Helms serve as merit deputies
and that deputy Glover serves as a special deputy for the White County Sheriff. Remaining
allegations contained in paragraph 20 are denied.


                                VENUE AND JURISDICTION

       21.     This action arises under the Constitution and the laws of the United States and the

State of Indiana and is authorized pursuant to 42 U.S.C § 1983 and the common law of the State

of Indiana.

       ANSWER: Defendants deny this action is authorized to proceed as a claim under 42
U.S.C. § 1983 and therefore deny the allegations contained in paragraph 21.


       22.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and § 1367. This

Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. §

1367(a).

       ANSWER: Defendants deny this action is authorized to proceed pursuant to 42 U.S.C.
§ 1983 and therefore deny the court should exercise jurisdiction over these claims.


       23.     Venue is proper in the United States District Court for the Northern District of

Indiana pursuant to 28 U.S.C § 1391(b)(2) because all events giving rise to the claim occurred in

White County, Indiana.




                                                7
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 8 of 59


        ANSWER: Defendant admits the allegations contained in paragraph 23 but deny that
plaintiffs’ claims are authorized to proceed pursuant to 42 U.S.C. § 1983.


                                  STATEMENT OF FACTS

          24.   On January 4, 2019, a group of female teachers including Plaintiffs arrived at

Meadowlawn Elementary School for a professional development day. Plaintiffs had only been

informed that they would be participating in an “ALICE active-shooter training” and that some

teachers had been assigned to a morning session and others to an afternoon session. Plaintiffs were

not informed the training would involve any physical force, verbal abuse, threats, or personal

injury.

       ANSWER: Defendants admit that on January 4, 2019 a group of teachers, female and
one male, arrived at the elementary school for ALICE training and that there was a morning and
afternoon session. Remaining allegations are denied.


          25.   On the day of the Meadowlawn training, Defendants Roth, Morrow, Glover, and

Helms (collectively, “Officers”), acting within their scope of employment and their official duties

as employees in the WCSD, clothed with the power of state law, wearing apparel identifying them

as WCSD law enforcement officers, and some armed with their active service weapons, conducted

the training.

        ANSWER: Defendants admit the deputies were on duty and that deputy Roth carried
his duty weapon while at the school. Remaining allegations contained in paragraph 25 are denied.


          26.   The White County Sheriff’s Department had been conducting this type of active-

shooter training in White County workplaces, including schools, for several years at the time of

the Meadowlawn training. On information and belief, WCSD officers received training from the

ALICE Training Institute, which allowed them to become certified ALICE instructors. ALICE

(“Alert, Lockdown, Inform, Counter, Evacuate”) is a form of training for responding to critical


                                                8
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 9 of 59


incidents such as an active shooter.2 White County Sheriff’s Department has consistently

maintained that the trainings they conduct are official ALICE trainings, despite the fact that, upon

information and belief, official ALICE trainings do not call for shooting airsoft bullets at non-law-

enforcement participants, nor ever using force on participants without first obtaining their consent.

        ANSWER: Defendants deny the White County Sheriff’s Department had been
conducting ALICE training at workplaces or schools for several years but admit ALICE training
had been coordinated through the Monticello Police Department with participation by sheriff’s
deputies. Defendants admit deputies Roth and Helms received training and certification from the
ALICE Training Institute which allowed them to become instructors, and that ALICE is a form of
training for responding to critical incidents such as active shooters. Remaining allegations in
paragraph 26 are denied.

           27.       On information and belief, the prior trainings were carried out in the same or a

similar manner as the Meadowlawn training. Sheriff Brooks has publicly stated that the exercises

carried out in the Meadowlawn training were exactly the same as those in prior active-shooter

trainings given by WCSD.3

           ANSWER:     Defendants admit the training was carried out in a similar manner as prior
trainings overseen by the Monticello Police Department. Remaining allegations are denied.

           28.       Among other similarities, prior trainings included the use of loaded airsoft guns.

Airsoft guns are projectile weapons designed to resemble actual firearms.4 They fire plastic bullets

at hundreds of feet per second. Used in military and law enforcement training, they require

protective gear for safe use because they are capable of inflicting serious physical harm. Versions

that fire bullets at more than 400 feet-per-second require a shooting distance of at least 100 feet.

Even airsoft guns firing at lower speeds require an absolute minimum of a ten-foot shooting

distance.


2
    See https://en.wikipedia.org/wiki/Active_shooter_training (defining ALICE training).
3
    See https://time.com/5556979/indiana-teachers-shot-execution-style-training/ (including Brooks statement).
4
    See https://injury.findlaw.com/product-liability/airsoft-guns.html (defining airsoft guns).

                                                             9
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 10 of 59


        ANSWER: Defendants admit prior trainings included the use of Airsoft guns which
resemble firearms. As for remaining allegations contained in paragraph 28, defendants have no
knowledge sufficient to form a belief as to the truth of those allegations and demand strict proof
thereof.

       29.     During the Meadowlawn training, Officers consistently fired at Plaintiffs from less

than ten feet away.

       ANSWER:         Defendants deny the allegations contained in paragraph 29.


       30.     Plaintiffs signed no waiver before participating, nor did they offer any explicit or

implicit consent to any component of the training. Plaintiffs had only added their names to a list

circulated at a staff meeting, generally indicating their interest in an active-shooter training. Some

had subsequently confirmed their participation via e-mail. Plaintiffs wanted to participate because

they believed such a training could help them protect their students.

        ANSWER: Defendants deny plaintiffs did not consent to the training, be it explicitly
or implicitly. As to remaining allegations contained in paragraph 30 defendants have no
knowledge sufficient to form a belief as to the truth of those allegations and neither admit nor deny
the allegations but demand strict proof thereof.


       31.     On information and belief, Plaintiffs allege the Meadowlawn training was planned

and implemented by Defendant Shafer and Defendant Brooks, as White County and/or WCSD

officials with final policy-making authority.

       ANSWER:         Defendants deny the allegations contained in paragraph 31.


       32.     On information and belief, Plaintiffs allege that Defendant Shafer, Defendant

Brooks and the Officers engaged in a planning process for the Meadowlawn training and had

conducted similar trainings in the past. Defendants Shafer, Brooks, and the Officers had advance

knowledge of what would occur during the Meadowlawn training.




                                                 10
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 11 of 59


       ANSWER: Defendants admit deputies Roth and Helms had advance knowledge of
what would occur during the training at Meadowlawn Elementary School. Remaining allegations
contained in paragraph 32 are denied.


        33.      On information and belief, Plaintiffs allege that Officers’ conduct during the

training occurred within Defendant Shafer’s and Defendant Brooks’ actual or constructive

knowledge and explicit and/or tacit authorization.

        ANSWER:           Defendants deny the allegations contained in paragraph 33.


        34.      On information and belief, Plaintiffs allege that Sheriff Brooks was present for part

of the Meadowlawn training. Defendant Brooks has publicly stated that to be the case.5

        ANSWER:           Defendants deny the allegations contained in paragraph 34.


                                        THE MORNING SESSION

        35.      The morning session of the training began with participants, approximately fifteen

female teachers, including Plaintiffs Franks, Slade, Baltes, and Pinkerton, and the four male

Officers, gathering in a classroom. The Officers introduced themselves as police officers and said

they would be conducting an “ALICE training,” but they did not provide any additional details of

what the training would consist of, give any indication that physical force would be used, or

attempt to solicit any kind of consent. The introduction did not include any prepared presentation

or training materials.

       ANSWER: Defendants admit the morning session involved female teachers and four
merit deputies in a classroom and that no written material was distributed. Remaining allegations
and characterizations contained in paragraph 35 are denied.




5
 See https://www.indystar.com/story/news/politics/2019/03/21/active-shooter-training-for-schools-teachers-shot-
with-plastic-pellets/3231103002/ (including Brooks statement).


                                                       11
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 12 of 59


                                 THE EXECUTION STYLE DRILL

        36.    After the brief introduction, the Officers directed the teachers to break into small

groups of four or five to perform the first drill in turn. Ms. Franks was in the first group to

participate.

        ANSWER: Defendants admit the teachers broke into small groups to perform the first
drill. Defendants have no knowledge as to whether plaintiff Franks was in the first group and
demand strict proof thereof. Remaining allegations or characterizations contained in paragraph 36
are denied.


        37.    Defendants Helms and Glover escorted the first small group to a different

classroom. The Officers did not provide any further information about what the teachers were

about to experience, either to this or any subsequent group. These and subsequent participants were

handed protective goggles as they entered the room, but were provided no other safety equipment,

nor any explanation as to why goggles were necessary.

        ANSWER: Defendants admit the group went to a different classroom with deputies
Helms and Glover and were provided face coverings prior to entering the room. Remaining
allegations and characterizations contained in paragraph 37 are denied.


        38.    Defendants Morrow and Roth, who stayed behind with the remaining teachers, had

full knowledge of what this first group, and each subsequent group, was to endure in this exercise

(the “Execution Style Drill.”)

        ANSWER:        Defendants deny the allegations contained in paragraph 38.


        39.    The first small group entered a classroom that was dark. Defendants Helms and

Glover did not turn on the lights, instead directing the teachers to line up along the wall opposite

the door and get down on their knees facing the wall. Teachers’ location in the room gave them no




                                                12
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 13 of 59


clear path to the exit except through the Defendants. Each Plaintiff in this and subsequent groups

was restricted in their movement during this drill, even before being shot.

      ANSWER: Defendants admit the group lined up against a wall and were on their knees.
Remaining allegations contained in paragraph 39 are denied.


        40.    While teachers complied with instructions to line up and kneel down, one of the

Officers, believed to be Defendant Helms, told teachers, “this is what happens if you just cower

and do nothing” in response to an active shooter.

       ANSWER: Defendants admit deputy Helms gave an admonition along the lines
described in paragraph 40.


        41.    Only seconds after kneeling, teachers were shot without warning by one of the

Officers, believed to be Defendant Glover, with an airsoft gun. The Officer shot teachers from

point-blank range, walking back and forth along the line of kneeling teachers until his gun ran out

of bullets.

        ANSWER:        Defendants deny the allegations contained in paragraph 41.


        42.    Upon being shot, teachers immediately felt intense pain. The bullets broke skin and

left teachers bleeding. Ms. Franks, shot at least twice in the back, felt a burning and stinging

sensation with each shot. Both shots broke her skin, leaving welts that would take days to heal.

        ANSWER:        Defendants deny the allegations contained in paragraph 42.


        43.    Some teachers immediately yelled “ouch,” while others cried out unintelligibly in

pain. All teachers’ body language showed clear signs of physical distress as they squirmed to avoid

the bullets. For each Plaintiff, the Execution Style Drill was one of the most terrifying experiences

of her life. Immobilized by fear and the physical force of the bullets pinning them down,



                                                 13
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 14 of 59


participants could not turn around. Doing so would have exposed them to shots in the face and

shots at even closer range. For the same reasons, escape was foreclosed for Plaintiffs each time the

Execution Style Drill was carried out.

      ANSWER: Defendants have no knowledge as to whether certain teachers yelled “ouch”
and demand strict proof thereof. Remaining allegations contained in paragraph 43 are denied.


        44.       Once the shooting ceased, teachers were instructed to get up and return to the first

classroom. They did so in a complete state of shock. Again escorted by the Officers, they were

specifically directed to tell their waiting colleagues nothing about what had just occurred,

demonstrating that surprise was a conscious and deliberate element of the Execution Style Drill.

        ANSWER:      Defendants admit that after the exercise teachers went to a different
classroom and were told to not discuss their experience with other teachers as part of the ALICE
training. Remaining allegations and characterizations contained in paragraph 44 are denied.


        45.       Throughout the day, when Plaintiffs moved from place to place, it was at the

direction of Officers. Officers escorted Plaintiffs during each transition and hovered nearby during

any short breaks.

        ANSWER:          Defendants deny the allegations contained in paragraph 45.


        46.       The degree of control exercised by the Officers, combined with the state of shock

triggered as soon as the Execution Style Drill began for each Plaintiff, made it virtually impossible

for Plaintiffs to opt out of the proceedings once they were underway. Plaintiffs did not believe they

had the choice to opt out once the training was underway, as they feared punishment from Officers’

if they did so.

        ANSWER:          Defendants deny the allegations contained in paragraph 46.




                                                   14
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 15 of 59


       47.     In each iteration of the Execution Style Drill, the Officers were grinning or laughing

when the teachers got up from their knees and turned around. Plaintiffs observed the Officers

smiling, laughing, joking, and making light of events throughout the day.

       ANSWER: Defendants deny the allegations contained in paragraph 47 other than
defendant Helms may have been smiling along with the teachers who were also smiling after the
drill.

       48.     During the first Execution Style Drill, the remaining teachers, including Plaintiffs

Baltes, Pinkerton, and Slade, waited with Defendants Roth and Morrow. Although they heard some

commotion, the waiting Plaintiffs did not learn what had happened in the Execution Style Drill or

begin to suspect they may be subjected to any use of physical force.

       ANSWER: Defendants have no knowledge as to whether plaintiffs Baltes, Pinkerton
and Slade did not learn of what happened during the drill and demand strict proof thereof.
Remaining allegations contained in paragraph 48 are denied.

       49.     Defendant Helms next directed the second small group, which included Plaintiff

Baltes, to follow him. Ms. Baltes saw that the returning teachers from the first group were upset.

However, those teachers complied with the Officers’ command and did not disclose anything about

the Execution Style Drill. Defendants Morrow and Roth were present and would have heard any

disclosures. Both morning and afternoon Plaintiffs feared punishment from the Officers if they

disclosed information about the drill. All instructions given by the Officers that day were

communicated as law enforcement orders, not the requests or suggestions of professional

development trainers.

       ANSWER: Defendants admit deputy Helms oversaw the drill with a second smaller
group. Defendants have no knowledge as to whether plaintiff Baltes was with this group and
demand strict proof thereof. Remaining allegations contained in paragraph 49 are denied.

       50.     Defendants Helms and Glover repeated the Execution Style Drill with the second

small group. They once again directed teachers to line up and kneel down facing the wall and then,



                                                15
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 16 of 59


without warning, shot them at point-blank range. The shooter, believed to be Defendant Glover,

once again walked up and down the line firing on teachers until his gun ran out of bullets. Ms.

Baltes was shot three times. The impact of the high-velocity shots broke her skin and left her with

a large welt.

       ANSWER: Defendants admit deputies Helms and Glover repeated the drill with the
second group in the same manner as with the first group which required kneeling and facing the
wall while wearing face coverings. Remaining allegations contained in paragraph 50 are denied.


       51.      Teachers again cried out in pain, exclaiming “ouch” and “this really hurts” as they

squirmed around in obvious physical pain. When the shooting subsided, Ms. Baltes stood up and

glared at Defendants Helms and Glover. She was shocked to find that they were grinning back at

her. Once again, Defendants instructed participants to say nothing to the waiting teachers.

       ANSWER: Defendants admit deputy Helms told the participants to not discuss their
experience with the next group, as part of ALICE training. Remaining allegations contained in
paragraph 51 are denied.


       52.      Defendant Helms returned with the second group and directed the third and final

group, which included Plaintiffs Pinkerton and Slade, to follow him. As instructed, no teachers in

the first or second groups disclosed what had occurred and the teachers in the third group were

unaware of what would take place.

        ANSWER: Defendants admit deputy Helms accompanied the third group into the room
for the drill. As to remaining allegations, defendants have no knowledge sufficient to form a belief
as to the truth of those allegations and demand strict proof thereof.

       53.      Defendant Helms began giving his instructions to line up, stating “this is what

happens when you do nothing.” Worried, Ms. Slade said “wait.” She asked, “so are we sitting

ducks?” Defendant Helms responded casually: “yeah, I like that.” He repeated the phrase, “sitting

ducks.”



                                                16
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 17 of 59


       ANSWER: Defendant Helms admits making the statement “this is what happens when
you do nothing” at times during the training sessions. Remaining allegations contained in
paragraph 53 are denied.

       54.     Just as in the two prior iterations of the Execution Style Drill, teachers complied

with Officers’ orders and were shot without warning as soon as they got on their knees. The shooter

once again walked up and down the line shooting participants one by one until his gun ran out of

bullets. Plaintiffs Pinkerton and Slade were each shot multiples times, with bullets breaking their

skin and leaving welts, despite the fact that Ms. Slade was wearing three layers of clothing

including a jacket. When they rose, some teachers with tears in their eyes, they found the men

were laughing at them.

        ANSWER: Defendants admit plaintiff Slade was wearing layers of clothing including
a jacket. Remaining allegations contained in paragraph 54 are denied.

       55.     Morning participants were allowed a bathroom break once they had all completed

the Execution Style Drill. Once in the bathroom, teachers shared their experiences for the first

time. They examined one another and found that almost every participant was bleeding and had

welts on her back. Out of the earshot of the Officers for the first time, teachers expressed their

shock, anger, and physical pain. Several teachers observed that even sitting in a chair was painful.

        ANSWER: Defendants deny participants were bleeding or had welts on their back. As
to remaining allegations, defendants have no knowledge sufficient to form a belief as to those
allegations and demand strict proof thereof.

       56.     During this break and in clear sight of Ms. Franks and other teachers, Defendant

Helms shot another officer near his groin area. As the other officer reached down to his groin in

pain, Defendant Helms chuckled, saying jokingly, “oh, sorry man, didn’t mean to shoot you there.”

        ANSWER: Defendant admits he used the Airsoft gun against a town marshal who was
present at the school but not part of the ALICE training and made a remark to the town marshal
along the lines as described 56. As to remaining allegations contained in paragraph 56 Helms has
no knowledge sufficient to form a belief as to the truth or falsity and demands strict proof thereof.



                                                 17
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 18 of 59


                                    THE ROTATING DRILLS

       57.     Once all the teachers had re-assembled, the Officers announced that next, the

teachers would again be split into small groups and rotated through three different drills (the

“Rotating Drills”). In each drill, one participant would play the role of the teacher and the other

members of the small group would play the roles of students. All small groups engaged in the

Rotating Drills simultaneously.

        ANSWER: Defendants Roth, Morrow, Glover and Helms admit the allegations
contained in paragraph 57. Defendant Brooks has no knowledge sufficient to form a belief as to
the truth of those allegations and demands strict proof thereof.

       58.     Defendant Glover played the role of an active shooter. He began each drill by

striding quickly down the hallway, loudly banging on walls while screaming furiously, yelling out

numerous obscenities and threats, such as “give me back my kid, you bitch,” “fuck you, you

motherfuckers,” and “I’m going to kill you all!” The other Officers rotated teachers from room to

room, assigned participants to roles, and gave general directions to participants.

        ANSWER: Defendants Roth, Morrow, Glover and Helms admit the allegations
contained in paragraph 58. Defendant Brooks has no knowledge sufficient to form a belief as to
the truth of those allegations and demands strict proof thereof.

       59.     In one drill, the participant playing the teacher was instructed to run and quickly

close the door while those playing students ran to hide behind bookshelves, desks, chairs, or

whatever classroom objects they could find (the “Run and Hide Drill”). Defendant Glover then

went from classroom to classroom, entering through the unlocked doors and firing at the

participants in their hiding spots, with bullets striking the cornered teachers.

       ANSWER: Defendants deny all classroom doors were unlocked and deny that deputy
Glover fired at participants but admit he fired one round past them if able to get into the room.
Defendants deny any of the pellets struck the teachers. Remaining allegations contained in
paragraph 59 are admitted.




                                                  18
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 19 of 59


       60.     In another drill, the participant playing the teacher was instructed to run, lock, and

barricade the door to prevent Defendant Glover from entering (the “Barricade Drill”). Defendant

Glover went from classroom to classroom violently rattling doorknobs and – if possible – throwing

open classroom doors and aiming directly at the cornered teachers and shooting them.

       ANSWER: Defendants deny deputy Glover aimed directly at teachers or that he shot at
teachers. Remaining allegations contained in paragraph 60 are admitted.


       61.     The third drill required participants to throw tennis balls at Officers while they were

being fired upon (the “Counter-Assault Drill”). In this exercise, multiple Officers shot at teachers

at the same time. Throwing the tennis balls forced the participants to stand up and further expose

themselves to being shot. Ms. Pinkerton was shot in her stomach, resulting in a permanent scar.

Ms. Franks felt too frightened to rise and throw tennis balls, so she stood frozen in a corner of the

room for the entirety of the drill, hoping not to get shot. Ms. Baltes was shot forcefully in the

stomach and knew she could not bear to be shot again. She crawled under a table and curled up in

the fetal position. An officer, believed to be Defendant Glover, quickly found her, aimed directly

at her body, and shot her three times while she was immobile.

        ANSWER: Defendants deny officers shot at teachers, that teachers were exposed to
being shot, that Pinkerton was shot in the stomach or that she sustained a permanent scar.
Defendants admit the drill required participants throw tennis balls at Glover. Remaining
allegations contained in paragraph 61 are denied.


       62.     Throughout the Rotating Drills, Officers repeatedly smirked, laughed, and joked,

including in moments when teachers were being hit with bullets, crying out in pain, or

demonstrating extreme fear.

       ANSWER:         Defendants deny the allegations contained in paragraph 62.




                                                 19
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 20 of 59


       63.     Upon conclusion of the Rotating Drills, the Officers escorted the teachers into the

gymnasium. Defendant Helms delivered no prepared presentation or educational materials, only

saying a few brief words before dismissing the teachers. Once released, the teachers again had the

opportunity to assess their physical condition. Plaintiffs and other teachers identified areas of

bruising, bleeding, welts, and broken skin.

       ANSWER: Defendants deny the teachers were escorted into the gymnasium.
Defendants admit that teachers followed deputies into the gymnasium as part of a tour of the entire
school for safety and security evaluation. Defendants admit the teachers underwent debriefing at
the end of every session but that no written material was handed out. Remaining allegations and
characterizations contained in paragraph 63 are denied.


                                  THE AFTERNOON SESSION

       64.     While the morning session was ongoing, teachers scheduled for the afternoon

session worked in their own classrooms in a separate wing of the school building. Those teachers

included Plaintiffs Zook, Hare, Snyder, and Paulik.

       ANSWER: Defendants admit that while the morning session was ongoing teachers
scheduled for the afternoon session were in other parts of the building. Defendants have no
knowledge as to the identity of those teachers and demand strict proof thereof.

       65.     The afternoon Plaintiffs did not see or hear anything to indicate that the morning

session involved teachers being subjected to physical force in any way, much less being shot

repeatedly at close range and injured. Prior to their session, the afternoon Plaintiffs had no contact

with morning participants.

         ANSWER: Defendants have no knowledge sufficient to form a belief as to the truth of
the allegations contained in paragraph 65 and neither admit nor deny the allegations but demand
strict proof thereof.

       66.     The afternoon session began with participants, approximately 20 female teachers,

gathering in the school library. The school’s principal at the time, Casey Davenport, was also

present to observe the afternoon session. Only three of the four Officers were present at the


                                                 20
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 21 of 59


afternoon session: Defendants Helms and Glover and a third officer, believed to be Defendant

Roth. As in the morning session, Defendants wore insignia identifying themselves as WCSD

officers and some were armed with service weapons. As before, they introduced themselves as

police officers and characterized the activity as an ALICE training.

        ANSWER: Defendants admit the afternoon session began in the school library and that
the school principal was present as well as deputies Helms, Glover and Roth. Defendants admit
deputy Roth carried his duty weapon and the teachers were informed they would undergo ALICE
training. Remaining allegations contained in paragraph 66 are denied.

        67.     As in the morning session, the Officers provided no information about what would

occur and gave no indication that any amount of physical force would be used on teachers.

Following a brief introduction, the Officers instructed teachers to break into small groups. All

Plaintiffs who participated in the afternoon session (Zook, Hare, Snyder, and Paulik) were in the

first group to participate.

        ANSWER: Defendants admit the teachers were requested to break into smaller groups.
Defendants have no knowledge as to who participated in the afternoon session and demand strict
proof thereof. Remaining allegations contained in paragraph 67 are denied.

                               THE EXECUTION STYLE DRILL

        68.     Defendant Helms instructed the first group to follow him into a classroom in which

the lights were out and the blinds were drawn. In the afternoon, the Execution Style Drill was

conducted solely by Defendant Helms. Principal Davenport was present as an observer.

      ANSWER: Defendants admit principal Davenport was present as an observer.
Remaining allegations contained in paragraph 68 are denied.

        69.     Defendant Helms directed the teachers to line up against the wall farthest from the

door and get down on their knees. Defendant Helms positioned himself directly between the

teachers and the doorway. Plaintiff Snyder asked what was about to happen and whether he was




                                                21
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 22 of 59


about to shoot them. Defendant Helms did not respond to Ms. Snyder’s question, so she repeated

it. He then turned to Ms. Snyder and said “shut up” and directed her to “stop asking questions.”

        ANSWER: Defendants admit the teachers were requested to line up against a wall and
get on their knees while wearing face coverings and that deputy Helms positioned himself between
them and the doorway. Remaining allegations are denied.

           70.   Defendant Helms began shooting the teachers as soon as they were on their knees.

Teachers immediately cried out in pain. A bullet struck Ms. Zook so forcefully that she lost her

balance and fell into Ms. Snyder’s arms. Plaintiffs Snyder, Zook, and Paulik then hugged each

other and curled up on the floor together, trying to shield themselves and each other from the

bullets.

           ANSWER:      Defendants deny the allegations contained in paragraph 70.

           71.   In the morning session, Defendant Glover had walked along the line of kneeling

teachers shooting each one individually, but now Defendant Helms stood in one position while

rapidly shooting back and forth hitting teachers with a constant spray of bullets.

           ANSWER:      Defendants deny the allegations contained in paragraph 71.

           72.   Ms. Zook was shot approximately four times in the back, while Plaintiffs Snyder

and Hare were each struck approximately twice. Ms. Paulik, by curling her body under Ms. Zook,

was able to avoid getting shot. All shots that made contact with Plaintiffs left welts, with multiple

shots breaking the skin, causing bleeding, and leaving bruises.

           ANSWER:      Defendants deny the allegations contained in paragraph 72.

           73.   Once the shooting ceased, Ms. Snyder stood up angrily, glared at Defendant Helms,

and demanded to know what had just happened: “Why did you shoot us?” Defendant Helms

smiled, laughed, and responded “that’s just part of the training.” He then instructed teachers to

return to the library, be quiet, and to tell no one what had just occurred.



                                                  22
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 23 of 59


        ANSWER: Defendants admit the teachers were requested to return to the library and
to not discuss their experience with others , as part of the ALICE training. Remaining allegations
contained in paragraph 73 are denied.

       74.     Once the afternoon Plaintiffs had returned to the library, they urged other teachers

to put on more layers of clothing because they were about to be shot. No Plaintiffs were in the

groups that received these warnings. Plaintiffs had to whisper their warnings because at least one

Defendant was close by.

       ANSWER:        Defendants deny the allegations contained in paragraph 74.

       75.     While waiting for other groups to complete the Execution Style Drill, teachers

talked in hushed voices. Some pulled up their shirts to compare wounds. They expressed shock,

anger, and emotional upset.

       ANSWER:        Defendants deny the allegations contained in paragraph 75.

       76.     Once all afternoon participants had completed the Execution Style Drill, they

gathered in the library with the three Officers. Ms. Hare and others expected an explanation of the

purpose of the drill, but Defendant Helms simply stated that it was “what happens when you do

nothing.”

        ANSWER: Defendants admit the participants returned to the library. As to remaining
allegations defendants have insufficient knowledge by which to admit or deny the allegations and
demand strict proof thereof, or deny same.

       77.     On information and belief, the Execution Style Drill was conducted in the same

manner for all small groups who participated in the afternoon.

       ANSWER:        Defendants admit the allegations contained in paragraph 77.

                                   THE ROTATING DRILLS

       78.     Officers then broke teachers into groups to complete the Rotating Drills. The

simulations were structured as in the morning, with Defendant Glover reprising his role as the



                                                23
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 24 of 59


active shooter. While conducting the simulations, he once again banged on walls, screamed threats,

and yelled numerous expletives.

       ANSWER:         Defendants admit the allegations contained in paragraph 78.

       79.     Officers again shot at teachers during each of the Rotating Drills. During one Run

and Hide Drill, Defendant Glover shot at teachers who were attempting to hide and hit multiple

participants, including Ms. Snyder.

       ANSWER:         Defendants deny the allegations contained in paragraph 79.

       80.     In a Barricade Drill, Ms. Paulik played the role of the teacher. She was unable to

lock her door because a trash bag was caught over the lock. When Defendant Glover entered the

room, he immediately aimed his gun directly at Ms. Paulik’s face, holding it just inches away.

While Defendant Glover kept his gun trained at her face, Ms. Paulik was terrified she would

imminently be shot in the head. Defendant Glover turned his gun only slightly to aim at other

participants and opened fire. Each shot exploded as a loud pop next to Ms. Paulik’s ear.

       ANSWER:         Defendants deny the allegations contained in paragraph 80.

       81.     One of the bullets fired by Defendant Glover narrowly avoided hitting Ms. Snyder

in the face, while others loudly hit the metal cabinet door she was using to hide. After Defendant

Glover exited the room, Ms. Snyder, terrified by what had just occurred, told Ms. Paulik “oh my

god, I’m afraid I’d be dead if this were real.”

       ANSWER:         Defendants deny the allegations contained in paragraph 81.

       82.     In another iteration of the Barricade Drill, Ms. Snyder played the role of the teacher.

She was successful in locking the door before Defendant Glover could enter. A few minutes later,

Officers returned to tell Ms. Snyder the simulation was over and that she could unlock her door.

Still terrified, Ms. Snyder refused to open the door, stating that there was no way she ever would.



                                                  24
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 25 of 59


Ms. Snyder believed that if she did, Officers would just shoot her and her colleagues again. After

over a minute of Officers repeatedly asking Ms. Snyder to be let in, Ms. Paulik got up and opened

the door on Ms. Snyder’s behalf.

       ANSWER:         Defendants deny the allegations contained in paragraph 82.

       83.     During one Counter-Assault Drill, Ms. Hare was shot one or two times while Ms.

Zook was shot at least once. Both Ms. Snyder and Ms. Paulik were too scared to be shot again, so

they gave their tennis balls to other participants and attempted to hide for the entirety of the drill.

An officer, believed to be Defendant Glover or Helms, intimidated Ms. Snyder by loudly yelling

at her. The officer accused her of breaking the rules and not doing the drill “right.” Distressed, Ms.

Snyder blurted out “I don’t care! I don’t care! I’m not doing it the way you want” because she

could not bear to be assaulted again.

       ANSWER:         Defendants deny the allegations contained in paragraph 83.

       84.     In the afternoon session, as in the morning session, Plaintiffs witnessed Defendants

laughing on multiple occasions, usually when teachers were either being hit with bullets, crying

out in pain, or demonstrating fear.

       ANSWER:         Defendants deny the allegations contained in paragraph 84.

       85.     After the Rotating Drills had ended, all afternoon participants, in a haze of shock

due to what they had endured, were escorted back into the library. Defendant Helms said a few

brief words before stating that the training was over and the teachers were dismissed. Afternoon

participants received no training materials or prepared presentations at any time.

       ANSWER: Defendants admit teachers returned to the library and that they were not
supplied written material. Remaining allegations contained in paragraph 85 are denied.




                                                  25
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 26 of 59


       86.     All participants, including Plaintiffs, complied with the Officers’ instructions

throughout the entirety of the Meadowlawn training and at no time during either the morning or

afternoon sessions did any participant pose a threat to the Officers’ safety or interfere with the

Officers’ duties in a way that would require any of the Officers to use force.

        ANSWER: Defendants deny they used force against the teachers. Defendants admit the
teachers did not pose a threat to officer safety or interfere with duties but deny that they were
exercising police powers such that officer safety or law enforcement duties were at issue during
the ALICE training. Remaining allegations contained in paragraph 86 are denied.


       87.     At no time during the Meadowlawn training did any Officer attempt to intervene

into another’s actions or tell the other Officers to stop shooting teachers or change their actions in

any way, despite ample opportunity to do so.

       ANSWER: Defendants deny any police action was being undertaken in connection with
the ALICE training and that hence there was no need to intervene for any reason.

                                     PLAINTIFFS’ INJURIES

       88.     As a direct and proximate result of Defendants’ actions, Plaintiffs experienced

significant physical pain throughout the training. Plaintiffs suffered physical injuries, including

bruising, bleeding, welts, and broken skin.

       ANSWER:         Defendants deny the allegations contained in paragraph 88.

       89.     As a direct and proximate result of Defendants’ actions, Plaintiffs continued to feel

physical pain and discomfort long after the training was over. A shot taken at close range during

the Counter-Assault Drill left Ms. Pinkerton with a permanent scar. Ms. Slade had multiple bruises

that caused severe pain and forced her to change the way she slept for over a month. Plaintiffs

Zook and Franks had bruises and cuts that took days to heal. Plaintiffs Snyder, Hare, Baltes, and

Pinkerton had bruises and cuts that took weeks to heal.

       ANSWER:         Defendants deny the allegations contained in paragraph 89.


                                                 26
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 27 of 59


       90.     As a direct and proximate result of Defendants’ actions, Plaintiffs Franks and

Pinkerton each used over-the-counter pain medication to treat the injuries caused by Defendants,

which they paid for with personal funds.

       ANSWER:         Defendants deny the allegations contained in paragraph 90.

       91.     As a direct and proximate result of Defendants’ actions, Ms. Pinkerton was treated

by a medical doctor for the injury that resulted in a permanent scar. She contributed personal funds

to pay for this treatment.

       ANSWER:         Defendants deny the allegations contained in paragraph 91.

       92.     As a direct and proximate result of Defendants’ actions, Plaintiffs experienced

severe emotional distress throughout the training, including extreme states of fear, anxiety, and the

humiliation of having Officers joke, laugh, and smirk at their fear and physical pain.

       ANSWER:         Defendants deny the allegations contained in paragraph 92.

       93.     Each of the Plaintiffs held law enforcement officers in positive regard prior to the

training and trusted them to be professional and helpful. Several have close relationships with law

enforcement officers. Ms. Pinkerton’s husband, Ms. Baltes’ brother-in-law, and Ms. Franks’

daughter-in-law all serve in law enforcement.

        ANSWER: Defendants have no knowledge sufficient to form a belief as to the truth of
the allegations contained in paragraph 93 and neither nor deny the allegations but demand strict
proof thereof.

       94.     As a direct and proximate result of Defendants’ actions, Plaintiffs continued to

experience severe emotional distress long after the training was over. Ms. Snyder was emotionally

changed as a teacher and now experiences elevated levels of fear and anxiety while doing her job.

After the training, Ms. Pinkerton experienced bursts of anger against people close to her and

struggled to focus on basic tasks at home. Previously an open and trusting person, Ms. Franks’



                                                 27
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 28 of 59


trust in others was deeply violated by Defendants’ actions. Given that the Defendants

administering the attacks were in law enforcement – the occupation she had viewed as the most

trustworthy in society – she now believes there is no one she can trust. The Meadowlawn training

has negatively impacted the relationships in her life. All of Plaintiffs’ varying forms of emotional

distress continue to the present day.

           ANSWER:          Defendants deny the allegations contained in paragraph 94.

           95.      As a direct and proximate result of Defendants’ actions, Plaintiffs Hare and

Pinkerton were treated by psychiatric professionals. Both Plaintiffs contributed personal funds to

the cost of their psychological treatment.

           ANSWER:          Defendants deny the allegations contained in paragraph 95.

           96.      As a direct and proximate result of Defendants’ actions, Ms. Pinkerton was

diagnosed with Post-Traumatic Stress Disorder (“PTSD”)6 and continues to take prescription

medication to the present day. She contributes personal funds to the cost of the prescription

medication.

           ANSWER:          Defendants deny the allegations contained in paragraph 96.

           97.      As a direct and proximate result of Defendants’ actions, Plaintiffs experience

increased anxiety and fear when they are around the Officers who conducted the training. Ms.

Pinkerton is anxious and uncomfortable around Officer Helms, the School Resource Officer for

Meadowlawn Elementary. Ms. Slade also reports being terrified of Officer Helms and has even

learned how to record conversations on her cell phone because she fears he will barge into her

classroom and verbally berate her. Ms. Snyder is terrified of Officer Glover, going out of her way

to avoid him around town. She has frequent flashbacks to the threatening expletives he screamed



6
    See https://www.nimh.nih.gov/health/topics/post-traumatic-stress-disorder-ptsd/index.shtml (defining PTSD).

                                                          28
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 29 of 59


at teachers during the Rotating Drills. Each of the Plaintiffs’ fear of the Officers continues to the

present day.

       ANSWER:          Defendants deny the allegations contained in paragraph 97.

       98.     As a direct and proximate result of the Defendants’ actions, Plaintiffs Hare and

Slade experience increased anxiety and fear around all law enforcement officers. Plaintiff Hare is

scared when she sees police officers in public and is uncomfortable in their presence, often having

to leave places where there is any police presence, even in casual settings like a restaurant. Prior

to the training, Plaintiff Slade had complete faith and trust in law enforcement, but that was

destroyed by Officers’ actions. Plaintiffs Hare and Slade’s fear of law enforcement continues to

the present day.

       ANSWER:          Defendants deny the allegations contained in paragraph 98.

       99.     As a direct and proximate result of Defendants’ actions, Plaintiffs Pinkerton, Baltes,

Snyder, Zook, and Paulik experience heightened anxiety during school lockdown drills that are

required for their employment. In the fall of the following school year, Meadowlawn Elementary

conducted an unannounced lockdown drill that terrified them. During that drill, Ms. Snyder was

brought back to the January 2019 training and was terrified an intruder was coming to kill her. Her

fear manifested in physical symptoms like shaking. She was panicking and experiencing far more

anxiety than in similar drills in the past. Ms. Baltes was terrified that the drill was real and feared

she could not protect her students. She kept thinking back to the training, which increased her fear

and anxiety. As her fear rose, she texted another teacher to tell her she believed this was not a drill

but was instead the “real deal.” Plaintiff Baltes felt less prepared to protect her students and address

a potential threat than she had in similar lockdown drills prior to the January 2019 training.

       ANSWER:          Defendants deny the allegations contained in paragraph 99.



                                                  29
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 30 of 59


       100.    As a direct and proximate result of Defendants’ actions, Plaintiffs Franks and Baltes

experience increased fear and anxiety around firearms. Ms. Baltes had always been comfortable

around firearms and would often go hunting or to the gun range for recreation. She has been unable

to engage in either activity since the training, which caused her to lose the confidence and comfort

she once felt around firearms. Ms. Franks had long been scared of firearms, but in the years leading

up to the training had made tremendous strides in overcoming her fear, to the point where she was

able to go to the gun range annually with family members. After the training, Ms. Franks reverted

back to a point where she is more afraid of firearms than ever before. Following the training, she

made one attempt to return to the gun range with her family, but as soon as she picked up a gun,

she immediately put it back down, too scared to even hold it.

       ANSWER:         Defendants deny the allegations contained in paragraph 100.

       101.    It was not unusual for violence to erupt in Plaintiff Slade’s self-contained classroom

for students with diagnosed emotional disorders. Prior to the training, she often called the WCSD

to send officers to protect her from physical harm. However, as a direct and proximate result of

the Defendants’ actions, Ms. Slade no longer trusted WCSD officers to assist her or conduct

themselves professionally. As this lack of officer assistance left her vulnerable to potential

violence, Ms. Slade decided she could no longer continue in her position at Meadowlawn and that

she would leave at the end of the school year. Ms. Slade began taking interviews for positions with

different school districts. Subsequent to her decision to leave, the district re-organized school

staffing, which resulted in Ms. Slade’s transfer from Meadowlawn.

              ANSWER: Defendants have no knowledge as to whether plaintiff Slade’s
classroom would erupt in violence requiring she call the sheriff’s department to protect her from
physical harm and demand strict proof thereof. Remaining allegations contained in paragraph 101
are denied.




                                                30
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 31 of 59


          102.   As a direct and proximate result of Defendants’ actions, Ms. Franks, who taught for

27 years, retired several years earlier than planned. That loss of pension credit years has resulted

in diminished retirement benefits.

          ANSWER:       Defendants deny the allegations contained in paragraph 102.

          103.   As a direct and proximate result of Defendants’ actions, Ms. Hare resigned from

her employment at Meadowlawn and found a job in a new school district after the 2018-2019

school year.

          ANSWER:       Defendants deny the allegations contained in paragraph 103.

                 THE ROLE OF DEFENDANTS WHITE COUNTY AND WCSD

          104.   White County and/or the WCSD, implicitly and/or explicitly, adopted and

implemented the unconstitutional official policy, custom, and/or practice of conducting what

WCSD employees refer to as “ALICE drills” in a way that violates participants’ constitutional

rights.

          ANSWER:       Defendants deny the allegations contained in paragraph 104.

          105.   The official policy of White County and/or WCSD of conducting ALICE trainings

in the unconstitutional manner described herein directly and proximately caused the violation of

Plaintiffs’ constitutionally protected rights and all additional resulting injuries described herein.

          ANSWER:       Defendants deny the allegations contained in paragraph 105.

          106.   The injuries suffered by Plaintiffs were also a direct and proximate result of White

County and/or WCSD, and Defendants Shafer and Brooks’ failure to properly train WCSD

officers.

          ANSWER:       Defendants deny the allegations contained in paragraph 106.




                                                  31
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 32 of 59


        107.     By failing to properly train WCSD Officers on how to safely conduct an active-

shooter training compliant with participants’ constitutional rights, White County and/or WCSD,

and Defendants Shafer and Brooks demonstrated deliberate indifference to the constitutional rights

of Plaintiffs.

        ANSWER:         Defendants deny the allegations contained in paragraph 107.

        108.     The multiple active-shooter trainings conducted by the White County Sheriff’s

Department over the course of multiple years constituted a repeated pattern of constitutional

violations. Municipal policymakers, including Defendants Shafer and Brooks, had or should have

had direct knowledge of these continuing violations, making the need for adequate training of

officers plainly obvious.

        ANSWER:         Defendants deny the allegations contained in paragraph 108.

        109.     The inadequacy of officers’ training and the likelihood of it resulting in

constitutional violations was patently obvious. Municipal policymakers, including Defendants

Shafer and Brooks, knew or should have known that the lack of adequate training and supervision

provided to officers was reckless, unnecessarily dangerous, and/or done with calculated and

deliberate indifference to the rights of training participants, including Plaintiffs, with whom

officers would inevitably come into contact during the course of their duties.

        ANSWER:         Defendants deny the allegations contained in paragraph 109.

        110.     White County and/or WCSD, and Defendants Shafer and Brooks directly and

proximately caused the violation of Plaintiffs’ constitutionally protected rights and all resulting

injuries described herein by failing to properly train and/or supervise WCSD Officers.

        ANSWER:         Defendants deny the allegations contained in paragraph 110.




                                                32
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 33 of 59


                                     CLAIMS FOR RELIEF

                    COUNT I - 42 USC § 1983 Fourth Amendment Violation –

                                      Unreasonable Seizure

                       (Against all Defendants for Execution Style Drills)

        111.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 110 as
their answer to paragraph 111 as though fully set forth herein.

        112.    While conducting the entirety of the active-shooter training at Meadowlawn

Elementary School on January 4, 2019, all Defendants were acting under the color of state law in

their actions and inactions.

        ANSWER:         Defendants deny the allegations contained in paragraph 112.

        113.    Officers were acting within their official duties as WCSD employees, and were

dressed in uniform and/or other apparel identifying them as employees of the WCSD and verbally

identified themselves as employees of the WCSD.

       ANSWER: Defendants admit deputies Roth, Morrow, Glover and Helms were on duty
during the ALICE training. Remaining allegations contained in paragraph 113 are denied.

        114.    Officers’ conduct during the entirety of the Meadowlawn training was performed

pursuant to a formal municipal policy of White County and/or the WCSD, or alternatively, a

custom or practice of White County and/or the WCSD that is so entrenched that it amounts to an

informal policy. Said policy directly and proximately caused the violation of Plaintiffs’

constitutionally protected rights and all additional resulting injuries described herein.

        ANSWER:         Defendants deny the allegations contained in paragraph 114.




                                                 33
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 34 of 59


        115.    Officers’ conduct occurred at the direction of and/or within the knowledge and

consent of Defendants Brooks and Shafer, who in the role of White County Sheriff, were final

policymakers for White County and/or the WCSD.

       ANSWER: Defendants admit Sheriff Brooks knew the ALICE training would occur on
January 4, 2019. Defendants deny former Sheriff Shafer knew the ALICE training would occur
on January 4, 2019. Remaining allegations contained in paragraph 115 are denied.


        116.    Officers’ conduct was the direct and proximate result of the failure by Defendants

Brooks and Shafer and Defendants White County and/or the WCSD to properly train WCSD

officers.

        ANSWER:         Defendants deny the allegations contained in paragraph 116.

        117.    Defendant Shafer, Defendant Brooks, and Defendant Officers engaged in a

planning process for the Meadowlawn training, acting in concert to deprive Plaintiffs of their

constitutional rights. Thus, they are each jointly liable for all of Plaintiffs’ resulting injuries.

        ANSWER:         Defendants deny the allegations contained in paragraph 117.

        118.    Defendant Shafer, Defendant Brooks, and Defendant Officers had direct

knowledge of what would occur during the Meadowlawn training and each had a realistic

opportunity, and yet failed, to intervene and prevent the unconstitutional conduct of other

Defendants at any point before or during the Meadowlawn training.

        ANSWER: Defendants deny any unconstitutional conduct took place and deny
plaintiffs’ claims are subject to or authorized by 42 U.S.C § 1983, and otherwise deny the
allegations contained in paragraph 118.

        119.    Defendants intentionally limited Plaintiffs’ freedom of movement when they led

Plaintiffs into a separate classroom, gave them verbal instructions to line up and kneel down facing

the wall, and then positioned themselves between Plaintiffs and the sole exit of the classroom.

Defendants then further limited Plaintiffs’ freedom of movement when they exerted physical force


                                                   34
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 35 of 59


upon Plaintiffs by shooting at and striking them repeatedly with high-velocity plastic bullets at

close range.

       ANSWER:         Defendants deny the allegations contained in paragraph 119.

       120.    As a direct result of Defendants’ commands and the physical force of being shot at

and hit with bullets, Plaintiffs’ freedom of movement was meaningfully restricted and a reasonable

person under the circumstances would have understood they were not free to leave.

       ANSWER:         Defendants deny the allegations contained in paragraph 120.

       121.    Defendants’ actions, which included shooting Plaintiffs multiple times at close

range without forewarning while Plaintiffs were lined up execution style, were objectively

unreasonable in light of the facts and circumstances confronting officers.

       ANSWER:         Defendants deny the allegations contained in paragraph 121.

       122.    Defendants’ seizure of Plaintiffs was without any legal justification or privilege on

the part of Officers. Plaintiffs posed no threat to Officers, Officers had no probable cause or

reasonable suspicion of wrongdoing by Plaintiffs, and no other exigent circumstances existed.

        ANSWER: Defendants deny the plaintiffs were subject to seizure within the meaning
of the Fourth Amendment or state law and deny they were exercising police powers at the time of
the ALICE training, and deny remaining allegations contained in paragraph 122.

       123.    Defendants’ conduct showed a reckless and callous indifference to Plaintiffs’

constitutional rights, as well as a reckless disregard for the safety and welfare of Plaintiffs.

       ANSWER:         Defendants deny the allegations contained in paragraph 123.

       124.    Defendants’ seizure of Plaintiffs was unreasonable and in violation of Plaintiffs’

clearly established Fourth Amendment rights of which a reasonable officer would know, including

that police cannot seize citizens who are not suspected of any wrongdoing without legal




                                                  35
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 36 of 59


justification, and that the scope of any seizure must be related to the seizure’s underlying

justification.

        ANSWER: Defendants deny the plaintiffs were subject to seizure within the meaning
of the Fourth Amendment or state law and deny all remaining allegations contained in paragraph
124.

                    COUNT II - 42 USC § 1983 Fourth Amendment Violation –

                                       Unreasonable Seizure

                         (Against all Defendants for the Rotating Drills)

        125.     Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 124 as
their answer to paragraph 125 as though fully set forth herein.

        126.     During the Run and Hide Drill, the Barricade Drill, and the Counter-Assault Drill,

Defendants intentionally limited Plaintiffs’ freedom of movement by ordering them into rooms

and hiding places behind closed and locked doors. Defendants further limited Plaintiffs’ freedom

of movement by shooting at and striking them with high-velocity plastic bullets from close range.

        ANSWER:         Defendants deny the allegations contained in paragraph 126.

        127.     As a direct result of Defendants’ orders and the physical force of being shot at and

struck with bullets, Plaintiffs’ freedom of movement was meaningfully restricted and a reasonable

person under the circumstances would have understood they were not free to leave.

        ANSWER:         Defendants deny the allegations contained in paragraph 127.

        128.     Defendants’ actions during the Rotating Drills were objectively unreasonable in

light of the facts and circumstances confronting officers.

        ANSWER:         Defendants deny the allegations contained in paragraph 128.




                                                  36
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 37 of 59


        129.     Defendants’ seizure of Plaintiffs during the Rotating Drills was without any legal

justification or privilege on the part of Officers. Plaintiffs posed no threat to Officers, Officers had

no probable cause or reasonable suspicion of wrongdoing by Plaintiffs, and no other exigent

circumstances existed.

        ANSWER: Defendants deny the plaintiffs were subject to seizure within the meaning
of the Fourth Amendment or state law and therefore deny all allegations contained in paragraph
129.

        130.     Defendants’ conduct showed a reckless and callous indifference to Plaintiffs’

constitutional rights, as well as a reckless disregard for the safety and welfare of Plaintiffs.

        ANSWER:          Defendants deny the allegations contained in paragraph 130.

        131.     Defendants’ seizure of Plaintiffs was unreasonable and in violation of Plaintiffs’

clearly established Fourth Amendment rights of which a reasonable officer would know, including

that police cannot seize citizens who are not suspected of any wrongdoing without legal

justification, and that the scope of any seizure must be related to the seizure’s underlying

justification.

        ANSWER: Defendants deny the plaintiffs were subject to seizure within the meaning
of the Fourth Amendment or state law and deny the allegations contained in paragraph 131.

                    COUNT III - 42 USC § 1983 Fourth Amendment Violation –

                                          Excessive Force

                        (Against all Defendants for Execution Style Drills)

        132.     Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 131 as
their answer to paragraph 132 as though fully set forth herein.




                                                  37
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 38 of 59


       133.    As outlined above, Defendants conducted a seizure of Plaintiffs’ persons when

conducting the Execution Style Drill.

        ANSWER: Defendants deny the plaintiffs were subject to seizure within the meaning
of the Fourth Amendment or state law and deny the allegations contained in paragraph 133.

       134.    Defendants' use of force during the Execution Style Drill, which included shooting

Plaintiffs multiple times without forewarning from a distance below the minimal safety

requirement for the proper use of airsoft guns, was excessive and objectively unreasonable in light

of the facts and circumstances confronting Officers.

       ANSWER:         Defendants deny the allegations contained in paragraph 134.

       135.    At the time of the shooting, Plaintiffs posed no threat of danger to Officers and

were not under arrest, armed, or interfering with police duties. Officers made no efforts to mitigate

the amount of force used or to obtain consent from Plaintiffs. The amount of force used was

significant, resulting in areas of bruising, bleeding, welts, and broken skin.

       ANSWER: Defendants deny use of force, deny the exercise of police powers and
otherwise deny the allegations contained in paragraph 135.

       136.    The severe nature of the physical intrusion that Plaintiffs experienced greatly

outweighed the importance of any purported governmental interest in using force. No amount of

force is necessary to properly conduct an active-shooter training for non-law-enforcement

participants. The Meadowlawn training, while involving extensive physical force, involved little

to no educational content. Officers did little to introduce the training or its purpose before

beginning the Execution Style Drill. Officers also offered no explanation for why it was necessary

to shoot Plaintiffs without forewarning multiple times at close range in order to teach them what

happens when they “do nothing” in response to an active shooter. Any potential justification was




                                                 38
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 39 of 59


diminished by the fact that Officers repeatedly smirked, laughed, and made jokes in response to

Plaintiffs exhibiting signs of pain and fear.

        ANSWER:         Defendants deny the allegations contained in paragraph 136.

        137.    Defendants’ conduct showed a reckless and callous indifference to Plaintiffs’

constitutional rights, as well as a reckless disregard for the safety and welfare of Plaintiffs.

        ANSWER:         Defendants deny the allegations contained in paragraph 137.

        138.    The amount of force used by officers to effectuate the seizure of Plaintiffs was

excessive and in violation of Plaintiffs’ clearly established Fourth Amendment rights of which a

reasonable officer would know, including that police can only use non-lethal weapons in rare

circumstances that require forewarning, and that police should not use any amount of force on

individuals who pose no threat to officers and are passive.

        ANSWER: Defendants deny plaintiffs were subject to seizure and otherwise deny the
allegations contained in paragraph 138.

        139.    As a direct and proximate result of the force used by Defendants, Plaintiffs

sustained injuries in the form of appreciable pain, bruising, bleeding, welts, and continuing

emotional distress.

        ANSWER:         Defendants deny the allegations contained in paragraph 139.

                    COUNT IV - 42 USC § 1983 Fourth Amendment Violation –

                                          Excessive Force

                         (Against all Defendants for the Rotating Drills)

        140.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 139 as
their answer to paragraph 140 as though fully set forth herein.



                                                  39
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 40 of 59


        141.     As outlined above, Defendants conducted a seizure of Plaintiffs’ persons during the

Rotating Drills, which included the Run and Hide Drill, the Barricade Drill, and the Counter-

Assault Drill.

        ANSWER: Defendants deny the plaintiffs were subject to seizure and otherwise deny
the allegations contained in paragraph 141.

        142.     Defendants' use of force during the Rotating Drills, which included repeatedly

shooting at and striking Plaintiffs with bullets, often from distances below the minimal safety

requirement for the proper use of airsoft guns, was excessive and objectively unreasonable in light

of the facts and circumstances confronting officers.

       ANSWER:          Defendants deny use of force and deny remaining allegations contained in
paragraph 142.

        143.     At no time during the Rotating Drills did Plaintiffs pose any threat of danger to

Officers, nor were they under arrest, armed, or interfering with police duties. Officers made no

efforts to mitigate the amount of force used throughout the Rotating Drills. The amount of force

used was significant, resulting in areas of bruising, bleeding, welts, broken skin, and one

permanent scar.

        ANSWER: Defendants deny they were engaged in police powers during the ALICE
training and deny the allegations contained in paragraph 143.

        144.     The severe nature of the physical intrusion Plaintiffs experienced greatly

outweighed the importance of any purported governmental interest in using force. Defendants

offered no justification for why it was necessary to repeatedly shoot Plaintiffs with airsoft guns

throughout the Rotating Drills. Any potential justification was diminished by the fact Defendants

repeatedly smirked, laughed, and made jokes in response to Plaintiffs exhibiting signs of pain and

fear.

        ANSWER:         Defendants deny the allegations contained in paragraph 144.


                                                 40
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 41 of 59


        145.    Defendants’ conduct showed a reckless and callous indifference to Plaintiffs’

constitutional rights, as well as a reckless disregard for the safety and welfare of Plaintiffs.

        ANSWER:        Defendants deny the allegations contained in paragraph 145.

        146.    The amount of force used by Officers to effectuate the seizure of Plaintiffs was

excessive and in violation of Plaintiffs’ clearly established Fourth Amendment rights of which a

reasonable officer would know, including that police can only use non-lethal weapons in rare

circumstances that require forewarning, and that police should not use any amount of force on

individuals who pose no threat to officers and are passive.

        ANSWER: Defendants deny plaintiffs were subject to seizure or use of force and deny
the allegations contained in paragraph 146.

        147.    As a direct and proximate result of the force used by Defendants, Plaintiffs

sustained injuries in the form of appreciable pain, bruising, bleeding, welts, scarring and

continuing emotional distress.

        ANSWER:        Defendants deny the allegations contained in paragraph 147.

               COUNT V - 42 USC § 1983 Fourteenth Amendment Violation –

                                      Substantive Due Process

                     (Against all Defendants for the Execution Style Drills)

        148.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 147 as
their answer to paragraph 148 as though fully set forth herein.

        149.    Plaintiffs have a constitutionally protected liberty interest to be free from arbitrary

intrusions on their personal security, bodily integrity, and physical and emotional wellbeing.

        ANSWER: Defendants deny any constitutional deprivation took place and deny the
allegations contained in paragraph 149.


                                                  41
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 42 of 59



       150.    Defendants deprived Plaintiffs of this protected liberty interest when they shot them

multiple times at close range without forewarning or consent during the Execution Style Drill.

       ANSWER:         Defendants deny the allegations contained in paragraph 150.

       151.    This intrusion on Plaintiffs’ bodily integrity and physical wellbeing was severe, as

it resulted in appreciable physical pain and areas of bruising, bleeding, welts, and broken skin.

       ANSWER:         Defendants deny the allegations contained in paragraph 151.

       152.    The intrusion on Plaintiffs’ personal security and emotional wellbeing was also

severe. Plaintiffs experienced intense emotional distress, extreme fear and anxiety, and humiliation

as a direct result of Defendants’ conduct.

       ANSWER:         Defendants deny the allegations contained in paragraph 152.

       153.     Defendants' actions were arbitrary and so outrageous as to shock the conscience.

The Meadowlawn training was a pre-planned event that provided Defendants opportunity for

forethought. It was not a dangerous situation requiring Defendants to make split-second decisions.

Defendants consciously disregarded the potential harm to Plaintiffs in planning and performing

the Execution Style Drill.

       ANSWER:         Defendants deny the allegations contained in paragraph 153.

       154.    Defendants demonstrated a conscious disregard of the potential harm they were

causing Plaintiffs by shooting Plaintiffs in the manner described above while ignoring Plaintiffs’

questions, protestations, and exclamations of pain. Defendants deliberately maximized the element

of surprise and increased the physical and emotional harm Plaintiffs experienced when they

forbade participants from sharing information. Defendants abused their position of power as police

officers to affect a battery on an unarmed group of female elementary school teachers who

complied with their orders and posed no threat to them.


                                                42
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 43 of 59


        ANSWER:        Defendants deny the allegations contained in paragraph 154.

        155.    Defendants’ conduct, outlined in the above Paragraph, also demonstrates that they

acted maliciously for the purpose of causing harm to Plaintiffs.

        ANSWER:        Defendants deny the allegations contained in paragraph 155.

        156.    Defendants’ conduct showed a reckless and callous indifference to Plaintiffs’

constitutional rights, as well as a reckless disregard for the safety and welfare of Plaintiffs.

        ANSWER:        Defendants deny the allegations contained in paragraph 156.

        157.    Defendants’ actions deprived Plaintiffs of a protected liberty interest and violated

Plaintiffs’ clearly established Fourteenth Amendment rights of which a reasonable officer would

know, including that public officials may not abuse their positions of power in order to affect a

battery.

        ANSWER:        Defendants deny the allegations contained in paragraph 157.

        158.    The deprivation of this liberty interest was the direct and proximate cause of the

physical and emotional injuries Plaintiffs experienced.

        ANSWER:        Defendants deny the allegations contained in paragraph 158

 COUNT VI - 42 USC § 1983 Fourteenth Amendment Violation – Substantive Due Process

                         (Against all Defendants for the Rotating Drills)

        159.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 158 as
their answer to paragraph 159 as though fully set forth herein.


        160.    Plaintiffs have a constitutionally protected liberty interest to be free from arbitrary

intrusions on their personal security, bodily integrity, and physical and emotional wellbeing.



                                                  43
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 44 of 59


        ANSWER: Defendants deny any constitutional deprivations took place or that a
constitutional claim can arise under the circumstances described in the complaint and deny the
allegations contained in paragraph 160.

       161.    Defendants deprived Plaintiffs of this liberty interest when they continued to shoot

at Plaintiffs during the Rotating Drills, often from distances below the minimal safety requirement

for the proper use of airsoft guns.

       ANSWER:         Defendants deny the allegations contained in paragraph 161.

       162.    This intrusion on Plaintiffs’ bodily integrity and physical wellbeing was severe, as

it resulted in appreciable physical pain and areas of bruising, bleeding, welts, broken skin, and

scarring.

       ANSWER:         Defendants deny the allegations contained in paragraph 162.

       163.    The intrusion on Plaintiffs’ personal security and emotional wellbeing was also

severe. Plaintiffs experienced intense emotional distress, extreme fear and anxiety, and humiliation

as a direct result of Defendants’ conduct.

       ANSWER:         Defendants deny the allegations contained in paragraph 163.

       164.    Defendants' actions were arbitrary and so outrageous as to shock the conscience.

The Meadowlawn training was a pre-planned event that provided Defendants opportunity for

forethought. It was not a dangerous situation requiring Defendants to make split-second decisions.

Defendants consciously disregarded the potential harm to Plaintiffs in planning and performing

the Rotating Drills.

       ANSWER:         Defendants deny the allegations contained in paragraph 164.

       165.    Defendants demonstrated a conscious disregard of the potential harm they were

causing Plaintiffs by continuing to unnecessarily shoot at Plaintiffs throughout the Rotating Drills

while laughing, smirking, and making jokes when Plaintiffs exhibited signs of fear and pain. In



                                                44
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 45 of 59


doing so, Defendants abused their position of power as police officers to affect a battery on an

unarmed group of female elementary school teachers.

        ANSWER:        Defendants deny the allegations contained in paragraph 165.

        166.    Defendants’ conduct demonstrates that they acted maliciously for the purpose of

causing harm to Plaintiffs.

        ANSWER:        Defendants deny the allegations contained in paragraph 166.

        167.    Defendants’ conduct showed a reckless and callous indifference to Plaintiffs’

constitutional rights, as well as a reckless disregard for the safety and welfare of Plaintiffs.

        ANSWER:        Defendants deny the allegations contained in paragraph 167.

        168.    Defendants’ actions deprived Plaintiffs of a protected liberty interest and violated

Plaintiffs’ clearly established Fourteenth Amendment rights of which a reasonable officer would

know, including that public officials may not abuse their positions of power in order to affect a

battery.

        ANSWER:        Defendants deny the allegations contained in paragraph 168.

        169.    The deprivation of this liberty interest was the direct and proximate cause of the

physical and emotional injuries Plaintiffs experienced.

        ANSWER:        Defendants deny the allegations contained in paragraph 169.

               COUNT VII - Indiana State Law Claims for False Imprisonment

                     (Against all Defendants for the Execution Style Drills)

        170.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 169 as
their answer to paragraph 170 as though fully set forth herein.




                                                  45
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 46 of 59


         171.   White County and/or the WCSD are liable for all of Officers’ actions alleged herein

under the doctrine of respondeat superior.

         ANSWER:        Defendants deny the allegations contained in paragraph 171.

         172.   Officers’ conduct occurred at the direction of and/or within the knowledge and

consent of Defendants Shafer and Brooks.

         ANSWER:        Defendants deny the allegations contained in paragraph 172.

         173.   Defendant Shafer, Defendant Brooks, and Defendant Officers engaged in a

planning process for the Meadowlawn training, acting in concert to deprive Plaintiffs of their rights

under state law. Thus, they are each jointly liable for all of Plaintiffs’ resulting injuries.

         ANSWER:        Defendants deny the allegations contained in paragraph 173.

         174.   Officers, acting within their scope of employment and official duties as White

County and/or WCSD employees, intentionally limited Plaintiffs’ freedom of movement and

deprived them of their liberty when they led Plaintiffs into a separate classroom, gave them verbal

instructions to line up and kneel down facing the wall, and then positioned themselves between

Plaintiffs and the sole exit of the classroom. Officers then further limited Plaintiffs’ freedom of

movement when they exerted physical force upon Plaintiffs by shooting them multiple times at

close range.

         ANSWER:        Defendants deny the allegations contained in paragraph 174.

         175.   As a direct result of Officers’ commands and the physical force of being shot at and

struck with bullets, Plaintiffs’ freedom of movement and personal liberty were severely restricted

and a reasonable person under the circumstances would have understood they were not free to

leave.

         ANSWER:        Defendants deny the allegations contained in paragraph 175.



                                                   46
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 47 of 59


        176.    Plaintiffs did not consent, expressly or implicitly, to having their freedom of

movement restrained by Defendants in such a manner.

        ANSWER:        Defendants deny the allegations contained in paragraph 176.

               COUNT VIII - Indiana State Law Claims for False Imprisonment

                        (Against all Defendants for the Rotating Drills)

        177.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 176 as
their answer to paragraph 177 as though fully set forth herein.

        178.    White County and/or the WCSD are liable for all of Officers’ actions alleged herein

under the doctrine of respondeat superior.

        ANSWER:        Defendants deny the allegations contained in paragraph 178.

        179.    Officers’ conduct occurred at the direction of and/or within the knowledge and

consent of Defendants Shafer and Brooks.

        ANSWER:        Defendants deny the allegations contained in paragraph 179.

        180.    During the Run and Hide Drill, the Barricade Drill, and the Counter-Assault Drill,

Officers intentionally limited Plaintiffs’ freedom of movement by ordering them into rooms and

hiding places behind closed and locked doors. Officers further limited Plaintiffs’ freedom of

movement by shooting at and striking them from close range during these drills.

        ANSWER:        Defendants deny the allegations contained in paragraph 180.

        181.    As a direct result of Officers’ orders and the physical force of being shot at and

struck with bullets, Plaintiffs’ freedom of movement was severely restricted and a reasonable

person under the circumstances would have understood they were not free to leave.

        ANSWER:        Defendants deny the allegations contained in paragraph 181.


                                                 47
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 48 of 59


        182.    Plaintiffs did not consent, expressly or implicitly, to having their freedom of

movement restrained by Defendants in such a manner.

        ANSWER:        Defendants deny the allegations contained in paragraph 182.

               COUNT IX - Indiana State Law Claims for Assault and Battery

                       (Against all Defendants for Execution Style Drill)

        183.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 182 as
their answer to paragraph 183 as though fully set forth herein.

        184.    White County and/or the WCSD are liable for all of Officers’ actions alleged herein

under the doctrine of respondeat superior.

        ANSWER:        Defendants deny the allegations contained in paragraph 184.

        185.    Officers’ conduct occurred at the direction of and/or within the knowledge and

consent of Defendants Shafer and Brooks.

        ANSWER:        Defendants deny the allegations contained in paragraph 185.

        186.    Officers, acting within their scope of employment and official duties as White

County and/or WCSD employees, intended to cause harmful or offensive contact with Plaintiffs

and/or to put them in imminent apprehension of such contact when they led them into a dark

classroom and directed them to line up on their knees facing the wall. Said harmful contact then

directly resulted when Officers shot at and struck Plaintiffs multiple times at close range without

Plaintiffs’ consent and without any forewarning.

        ANSWER:        Defendants deny the allegations contained in paragraph 186.

        187.    At the time of the shooting, Plaintiffs posed no threat of danger to Officers and

were not under arrest, armed, or interfering with police duties.


                                                 48
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 49 of 59


        ANSWER: Defendants deny they were engaged in police action at the time of ALICE
training and therefore deny the allegations contained in paragraph 187.

        188.    At no time during the Execution Style Drill were Defendants engaged in the

enforcement of a law, rule, or regulation.

        ANSWER: Defendants deny they were engaged in police action during the ALICE
training and deny any contrary implication contained in paragraph 188.

        189.    As a direct and proximate result of the assault and battery committed by

Defendants, Plaintiffs sustained injuries in the form of appreciable pain, bruising, bleeding and

welts and continuing emotional distress.

        ANSWER:        Defendants deny the allegations contained in paragraph 189.

                COUNT X - Indiana State Law Claims for Assault and Battery

                        (Against all Defendants for the Rotating Drills)

        190.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 189 as
their answer to paragraph 190 as though fully set forth herein.

        191.    White County and/or the WCSD are liable for all of Officers’ actions alleged herein

under the doctrine of respondeat superior.

        ANSWER:        Defendants deny the allegations contained in paragraph 191.

        192.    Officers’ conduct occurred at the direction of and/or within the knowledge and

consent of Defendants Shafer and Brooks.

        ANSWER:        Defendants deny the allegations contained in paragraph 192.

        193.    Officers intended to cause harmful or offensive contact with Plaintiffs and/or to put

them in imminent apprehension of such contact when they ordered Plaintiffs into rooms and hiding

places behind closed and locked doors, while Officer Glover came down the hallway yelling


                                                 49
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 50 of 59


threats and expletives before entering and/or attempting to enter Plaintiffs’ classrooms. Said

harmful contact directly resulted as Officers continued to shoot at and strike Plaintiffs with bullets

during the Rotating Drills. Each time Officers shot at Plaintiffs they intended to make physical

contact, and in many cases bullets did make contact and cause significant harm to Plaintiffs.

        ANSWER:         Defendants deny the allegations contained in paragraph 193.

        194.    At no time during the Rotating Drills did Plaintiffs pose any threat of danger to

Officers, nor were they under arrest, armed, or interfering with police duties.

       ANSWER: Defendants deny the deputies were involved in police action at the time of
the ALICE training and therefore deny the allegations contained in paragraph 194.

        195.    At no time during the Rotating Drills were Defendants engaged in the enforcement

of a law, rule, or regulation.

     ANSWER: Defendants deny the deputies were engaged in police action at the time of
ALICE training and therefore deny the allegations contained in paragraph 195.

        196.    As a direct and proximate result of the assault and battery committed by

Defendants, Plaintiffs sustained injuries in the form of intense pain, bruising, bleeding, welts and

scarring and continuing emotional distress.

        ANSWER:         Defendants deny the allegations contained in paragraph 196.

COUNT XI - Indiana State Law Claims for Intentional Infliction of Emotional Distress

                     (Against all Defendants for the Execution Style Drills)

        197.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 196 as
their answer to paragraph 197 as though fully set forth herein.

        198.    White County and/or the WCSD are liable for all of Officers’ actions alleged herein

under the doctrine of respondeat superior.


                                                 50
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 51 of 59


       ANSWER:         Defendants deny the allegations contained in paragraph 198.

       199.    Officers’ conduct occurred at the direction of and/or within the knowledge and

consent of Defendants Shafer and Brooks.

       ANSWER:         Defendants deny the allegations contained in paragraph 199.

       200.    Officers, acting within their scope of employment and official duties as White

County and/or WCSD employees, acted outrageously and with intent to cause severe emotional

distress to Plaintiffs and/or acted in reckless disregard of the probability of causing emotional

distress. Defendants’ conduct did, in fact, proximately cause Plaintiffs to suffer severe and extreme

emotional distress.

       ANSWER:         Defendants deny the allegations contained in paragraph 200.

       201.    Defendants abused their position of power, authority, and trust to maximize the

emotional distress experienced by Plaintiffs. Officers intentionally withheld from Plaintiffs the

fact that they would be shot at close range and instructed all participants not to tell others about

what occurred during the Execution Style Drill.

       ANSWER:         Defendants deny the allegations contained in paragraph 201.

       202.    Officers knew, and any reasonable officer would know, that a group of all-male

police officers cornering and shooting directly at female elementary school teachers over the

course of several hours would make Plaintiffs susceptible to emotional distress.

       ANSWER:         Defendants deny the allegations contained in paragraph 202.

       203.    Officers knew, and any reasonable officer would know, that leading teachers into a

dark room and having them line up execution style, and then proceeding to shoot at and strike them

with bullets at close range multiple times without forewarning or consent, would cause severe

emotional distress.



                                                  51
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 52 of 59


       ANSWER:         Defendants deny the allegations contained in paragraph 203.

       204.    Furthermore, Officers were repeatedly and explicitly alerted to Plaintiffs’

emotional distress when plaintiffs cried out in pain upon being shot and showed clear physical

signs of distress. Officers never adjusted their behavior to mitigate the emotional distress Plaintiffs

experienced, but rather heightened Plaintiffs’ distress by laughing and making jokes.

       ANSWER:         Defendants deny the allegations contained in paragraph 204.

       205.    Defendants’ conduct was well beyond the bounds of socially tolerable conduct, was

outrageous, shocks the conscience and exceeds the bounds of decency to such a degree as to be

intolerable in a civilized community.

       ANSWER:         Defendants deny the allegations contained in paragraph 205.

       206.    At no time during the Execution Style Drill were Defendants engaged in the

enforcement of a law, rule, or regulation.

     ANSWER: Defendants deny the deputies were engaged in police action at the time of
ALICE training and therefore deny the allegations contained in paragraph 206.

       207.    Defendants’ conduct during the Execution Style Drill directly and proximately

caused Plaintiffs to experience emotional distress that was serious in nature and of the kind

normally aroused in the mind of a reasonable person.

       ANSWER:         Defendants deny the allegations contained in paragraph 207.

       208.    Defendants’ conduct immediately caused Plaintiffs to experience intense emotional

upset, extreme fear and anxiety, and humiliation.

       ANSWER:         Defendants deny the allegations contained in paragraph 208.

       209.    The emotional distress experienced by Plaintiffs was long-lasting and is still

ongoing. Plaintiffs continue to experience serious emotional distress as a direct result of

Defendants’ conduct.


                                                  52
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 53 of 59


        ANSWER:        Defendants deny the allegations contained in paragraph 209.

  COUNT XII - Indiana State Law Claims for Intentional Infliction of Emotional Distress

                        (Against all Defendants for the Rotating Drills)

        210.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 209 as
their answer to paragraph 210 as though fully set forth herein.

        211.    White County and/or the WCSD are liable for all of Officers’ actions alleged herein

under the doctrine of respondeat superior.

        ANSWER:        Defendants deny the allegations contained in paragraph 211.

        212.    Officers’ conduct occurred at the direction of and/or within the knowledge and

consent of Defendants Shafer and Brooks.

        ANSWER:        Defendants deny the allegations contained in paragraph 212.

        213.    Officers acted outrageously and with intent to cause severe emotional distress to

Plaintiffs and/or acted in reckless disregard of the probability of causing emotional distress while

conducting the Rotating Drills. Officers’ conduct did, in fact, proximately cause Plaintiffs to suffer

severe and extreme emotional distress.

        ANSWER:        Defendants deny the allegations contained in paragraph 213.

        214.    Defendants abused their position of power, authority, and trust to maximize the

emotional distress experienced by Plaintiffs, including, but not limited to, by unnecessarily

shooting at Plaintiffs throughout the Rotating Drills, repeatedly screaming expletives at Plaintiffs,

and laughing when Plaintiffs showed signs of fear and pain.

        ANSWER:        Defendants deny the allegations contained in paragraph 214.




                                                 53
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 54 of 59


        215.    Officers knew, and any reasonable officer would know, that such behavior would

cause Plaintiffs to experience severe emotional distress.

        ANSWER:         Defendants deny the allegations contained in paragraph 215.

        216.    Defendants’ conduct was well beyond the bounds of socially tolerable conduct, is

outrageous, shocks the conscience and exceeds the bounds of decency to such a degree as to be

intolerable in a civilized community.

        ANSWER:         Defendants deny the allegations contained in paragraph 216.

        217.    At no time during the Rotating Drills were Defendants engaged in the enforcement

of a law, rule, or regulation.

       ANSWER: Defendants deny the deputies were engaged in police action at the time of
the ALICE training and therefore deny the allegations contained in paragraph 217.

        218.    Defendants’ conduct during the Rotating Drills directly and proximately caused,

and continues to cause, Plaintiffs to experience emotional distress that is serious in nature and of

the kind normally aroused in the mind of a reasonable person.

        ANSWER:         Defendants deny the allegations contained in paragraph 218.

  COUNT XIII - Indiana State Law Claims for Negligent Infliction of Emotional Distress

                       (Against all Defendants for Execution Style Drills)

        219.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 218 as
their answer to paragraph 219 as though fully set forth herein.

        220.    White County and/or the WCSD are liable for all of Officers’ actions alleged herein

under the doctrine of respondeat superior.

        ANSWER:         Defendants deny the allegations contained in paragraph 220.



                                                 54
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 55 of 59


       221.    Officers’ conduct occurred at the direction of and/or within the knowledge and

consent of Defendants Shafer and Brooks.

       ANSWER:         Defendants deny the allegations contained in paragraph 221.

       222.    Officers owe a private duty to refrain from using excessive force in the course of

their duties. This duty was violated when Officers assaulted and battered citizens elementary

school teachers not suspected of any wrongdoing and who posed no threat to officer safety.

       ANSWER:         Defendants deny the allegations contained in paragraph 222.

       223.    By assaulting and battering Plaintiffs in violation of Indiana law, Officers breached

their duty to refrain from using excessive force and Officers’ conduct fell below the applicable

standard of care necessary to avoid assaulting and battering citizens.

       ANSWER:         Defendants deny the allegations contained in paragraph 223.

       224.    Officers’ conduct also fell below the proper standard of care for conducting an

active-shooter training. Neither the ALICE Training Model, nor known best practices for active-

shooter trainings, call for non-law-enforcement participants to be shot during trainings, nor do they

call for participants to ever be shot without their consent. The proper standard of care for

conducting active-shooter trainings does not call for teachers to be lined up execution style and

then shot multiple times at close range without forewarning. The distance from which Plaintiffs

were shot fell below the minimal safety requirements for the proper use of airsoft guns.

       ANSWER:         Defendants deny the allegations contained in paragraph 224.

       225.    At no time during the Execution Style Drill were Defendants engaged in the

enforcement of a law, rule, or regulation.

     ANSWER: Defendants deny the deputies were engaged in police action at the time of
ALICE training and therefore deny the allegations contained in paragraph 225.




                                                 55
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 56 of 59


        226.    Defendants’ breach of their duty to refrain from using excessive force directly and

proximately caused, and continues to cause, Plaintiffs to experience emotional distress that is

serious in nature and of the kind normally aroused in the mind of a reasonable person.

        ANSWER:        Defendants deny the allegations contained in paragraph 226.

  COUNT XIV- Indiana State Law Claims for Negligent Infliction of Emotional Distress

                          (Against all Defendants for Rotating Drills)

        227.    Plaintiffs incorporate by reference all paragraphs of this Complaint as though fully

set forth herein.

        ANSWER: Defendants adopt and reallege their answers to paragraphs 1 through 226 as
their answer to paragraph 227 as though fully set forth herein.

        228.    White County and/or the WCSD are liable for all of Officers’ actions alleged herein

under the doctrine of respondeat superior.

        ANSWER:        Defendants deny the allegations contained in paragraph 228.

        229.    Officers’ conduct occurred at the direction of and/or within the knowledge and

consent of Defendants Shafer and Brooks.

        ANSWER:        Defendants deny the allegations contained in paragraph 229.

        230.    Officers breached their duty to not use excessive force on and batter unarmed

citizens, and their conduct fell below all applicable standards of care.

        ANSWER:        Defendants deny the allegations contained in paragraph 230.

        231.    Officers continued to unnecessarily shoot Plaintiffs throughout the Rotating Drills,

often at a distance that was below the minimal safety requirement for the proper use of airsoft

guns.

        ANSWER:        Defendants deny the allegations contained in paragraph 231.




                                                 56
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 57 of 59


       232.    At no time during the Rotating Drills were WCSD Officers engaged in the

enforcement of a law, rule, or regulation.

     ANSWER: Defendants deny the deputies were engaged in police action during the
ALICE training and therefore deny the allegations contained in paragraph 232.


       233.    Defendants’ breach of their duty to refrain from using excessive force directly and

proximately caused, and continues to cause, Plaintiffs to experience emotional distress that is

serious in nature and of the kind normally aroused in the mind of a reasonable person.

       ANSWER:         Defendants deny the allegations contained in paragraph 233.

       WHEREFORE, the defendants, White County, White County Sheriff’s Department, Bill

Brooks, David Roth, Evan Morrow, Ryan Glover and Mark Helms, deny the plaintiffs are entitled

to any relief whatsoever as against these defendants.

                                  AFFIRMATIVE DEFENSES

       The defendants, White County, White County Sheriff’s Department, Bill Brooks, David

Roth, Evan Morrow, Ryan Glover and Mark Helms, for their affirmative defenses to the complaint,

state as follows:

       1.      The events and circumstances described in the complaint do not give rise to a claim

under 42 U.S.C. § 1983; the court therefore lacks subject matter jurisdiction and should dismiss

this cause for want of jurisdiction.

       2.      Defendants Brooks, Roth, Morrow, Glover and Helms are entitled to qualified

immunity on plaintiffs’ section 1983 claims as their conduct did not violate a constitutional right

of any plaintiff under clearly established law.

       3.      The complaint fails to state a claim upon which relief may be granted for violation

of a constitutional right subject to redress under 42 U.S.C. § 1983.



                                                  57
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 58 of 59


        4.      The White County Sheriff’s Department is not a proper party-defendant and should

be dismissed as it is not a suable entity.

        5.      White County is not a proper party-defendant as merit deputies serve as agents and

servants of a county sheriff, not a county nor county commissioners.

        6.      Plaintiffs’ state law claims are barred due to failure to fulfill the notice requirements

of the Indiana Tort Claims Act, Ind. Code § 34-13-3-8, 10 and 12.

        7.      Plaintiffs’ state law claims are barred by any and all applicable immunities

contained within the Indiana Tort Claims Act, Ind. Code § 34-13-3-3.

        8.      Plaintiffs’ claims are barred by waiver and/or consent.

        9.      The plaintiffs have failed to mitigate damages.

        10.     Defendants are entitled to an award of attorney’s fees and costs due to plaintiffs’

pursuit of unreasonable and groundless litigation, pursuant to Ind. Code § 34-13-3-21.

        WHEREFORE, the defendants, White County, White County Sheriff’s Department, Bill

Brooks, David Roth, Evan Morrow, Ryan Glover and Mark Helms, pray for judgment in their

favor, costs, and all other proper relief.


                                                        Respectfully submitted,

                                                        STEPHENSON MOROW & SEMLER



                                                        ___/s/ James S. Stephenson__________
                                                        James S. Stephenson, Atty No. 11434-98
                                                        Attorney for Defendants
                                                        White County, White County Sheriff’s
                                                        Department, Bill Brooks, David Roth,
                                                        Evan Morrow, Ryan Glover and Mark Helms




                                                   58
USDC IN/ND case 4:20-cv-00067-JVB-JPK document 18 filed 10/08/20 page 59 of 59


                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 8, 2020, a copy of this document was filed electronically.

Notice of this filing will be sent to the following persons by operation of the court’s electronic

filing system. Parties may access this filing through the court’s system.

                               Miranda W. Bernadac
                               mbernadac@rbelaw.com
                               Eric M. Hylton
                               ehylton@rbelaw.com
                               RILEY BENNETT EGLOFF LLP
                               500 N. Meridian Street, Suite 550
                               Indianapolis, IN 46204

                               Alice O’Brien (pro hac vice forthcoming)
                               Emma Leheny (pro hac vice forthcoming)
                               Evan Curdts (pro hac vice forthcoming)
                               National Education Association
                               1201 16th Street, NW
                               Washington, D.C. 20036
                               aobrien@nea.org
                               eleheny@nea.org
                               ecurdts@nea.org


                                               /s/ James S. Stephenson
                                              James S. Stephenson

STEPHENSON MOROW & SEMLER
3077 East 98th Street, Suite 240
Indianapolis, IN 46280
Phone: (317) 844-3830
Fax:    (317) 573-4194
Email: jstephenson@stephlaw.com




20-7176.bb




                                                 59
